Filed Pursuant to Rule424(b)(3) Registration No. 333-135640 AUXILIO, INC. 1,036,541 Shares of Common Stock This Prospectus Supplement supplements and amends the prospectus dated May 4, 2012 with respect to the resale of 1,036,541 shares of our common stock, or the Prospectus. We are supplementing the Prospectus to provide the following information: 1. On November 14, 2012, we filed our quarterly report on Form 10-Q for the quarter ended September 30, 2012, with the Securities and Exchange Commission. The information attached to this Prospectus Supplement modifies and supersedes, in part, the information in the Prospectus. Any information that is modified or superseded in the Prospectus shall not be deemed to constitute a part of the Prospectus, except as modified or superseded by this Prospectus Supplement. This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including all amendments and supplements thereto. THE SECURITIES OFFERED IN THE PROSPECTUS INVOLVE A HIGH DEGREE OF RISK. SEE "RISK FACTORS" BEGINNING ON OF THE PROSPECTUS TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING SHARES OF OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED WHETHER THE PROSPECTUS OR THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement is November 14, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 []TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27507 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada 88-0350448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26300 La Alameda, Suite 100 Mission Viejo, California92691 (Address of principal executive offices, zip code) (949) 614-0700 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þ No o. Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Section12b-2 of the Exchange Act).Yes o No þ. The number of shares of the issuer’s common stock, $0.001 par value, outstanding as of November 13, 2012 was 19,818,642. AUXILIO, INC. FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1 Financial Statements: 3 Condensed Consolidated Balance Sheets as ofSeptember 30, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three andNine Months Ended September 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ (Deficit) Equity for theNine Months Ended September 30, 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosure about Market Risk 23 Item 4 Controls and Procedures 23 PART II - OTHER INFORMATION 23 Item 1a Risk Factors 23 Item 6 Exhibits 24 Signatures 25 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2012 DECEMBER 31, 2011 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Supplies Prepaid and other current assets Total current assets Property and equipment, net Deposits Loan acquisition costs Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued compensation and benefits Line of credit - Deferred revenue Current portion of capital lease obligations Total current liabilities Long-term liabilities: Convertible notes payable, net of discount of $258,500 and $364,250 at September 30, 2012 and December31, 2011, respectively Derivative warrant liability - Derivative additional investment rights liability - Capital lease obligations less current portion Total long-term liabilities Commitments and contingencies - - Stockholders’ (deficit) equity: Common stock, par value at $0.001, 33,333,333 shares authorized, 19,595,309 and 19,449,783 shares issued and outstanding at September 30, 2012 and December31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ (deficit) equity ) Total liabilities and stockholders’ (deficit) equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Nine Months Ended September30, Ended September30, Revenues $ Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative expenses Total operating expenses Loss from operations ) Other income (expense): Interest expense ) Interest income - Change in fair value of derivative liabilities ) ) Total other income (expense) Loss before provision for income taxes ) Income tax expense - - ) ) Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Number of weighted average shares: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) NINE MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) Common Stock Additional Paid-in Accumulated Total Stockholders’ Shares Amount Capital Deficit Equity(Deficit) Balance at December31, 2011 $ $ $ ) $ Stock compensation expense for options and warrants granted to employees and directors - - - Common stock granted for consulting services 50 - Restricted stock granted for marketing services 86 - Warrants issued for marketing services - - - Warrants issued as loan acquisition costs related to convertible note payable - - - Conversion of convertible note payable 10 - Reclassification of derivative liabilities to equity - - - Net loss - - - ) ) Balance at September 30, 2012 $ $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation Stock compensation expense for warrants and options issued to employees and directors Fair value of common stock granted for consulting services Fair value of warrants issued for marketing services - Fair value of restricted stock granted for marketing services Change in fair value of derivative liabilities ) Interest expense related to accretion of debt discount costs Interest expense related to amortization of loan acquisition costs Changes in operating assets and liabilities: Accounts receivable ) ) Supplies ) ) Prepaid and other current assets ) Deposits ) - Accounts payable and accrued expenses Accrued compensation and benefits ) Deferred revenue Net cash used for operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Net proceeds from line of credit agreement - Proceeds from convertible notes payable - Loan acquisition fees paid ) ) Payments on capital leases ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(CONTINUED) (UNAUDITED) Nine months ended September30, Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ Non-cash investing and financing activities: Property and equipment acquired through capital leases $ $ Warrants issued as loan acquisition costs related to convertible note payable $ $ Conversion of convertible note payable $ $
